OPINION
{¶ 1} After a trial by jury, Richard Henderson was found guilty of possession of crack cocaine, a fifth degree felony. He was sentenced to nine months imprisonment. Counsel was appointed to prosecute an appeal and on May 4, 2005, appointed appellate counsel filed an Anders brief pursuant to Anders v. California (1967), 386 U.S. 738, wherein he represented to the court that after examination of the record and research of applicable case law, he could find no arguably meritorious issues to present on appeal. Counsel did propose as two possible assignments of error that the judgment was against the manifest weight of the evidence and that the court erred in admitting the crack cocaine when the State had failed to properly establish a sufficient chain of custody.
 {¶ 2} On May 6, 2005, we notified Henderson by decision and entry that his counsel had filed an Anders brief, the significance of an Anders
brief, and Henderson's opportunity to file pro se assignments of error within sixty days of our May 6 decision and entry. Henderson has not taken advantage of this opportunity.
 {¶ 3} We have examined the record and agree with the assessment of appellate counsel that his two suggested assignments of error have no arguable merit. The finding of guilty was not against the manifest weight of the evidence and the trial court acted within its discretion in determining that the chain of custody established by the State was sufficient and that any deficiencies went to the weight to be accorded to it.
 {¶ 4} Pursuant to our responsibilities under Anders, we have independently examined the entire record and we conclude, as did appellate counsel, that there are no arguably meritorious issues for review.
 {¶ 5} Accordingly, the judgment of conviction and sentence will be affirmed.
Fain, J. and Donovan, J., concur.